SHARP, Justice.
Plaintiffs rely upon Reed v. Elmore, 246 N.C. 221, 98 S.E. 2d 360. That case, however, is not authority for their position. In Reed, the grantor, Mrs. Shannon, sold the plaintiff lot No. 3 of the 7-lot subdivision of a 154-acre tract. In the plaintiff’s deed, lot No. 3 was subjected to a building restriction which, it was specifically provided, should “likewise apply to adjoining lot No. 4, retained by grantor.” The plaintiff duly recorded his deed. Thereafter, by a deed containing no restrictions and no reference to the plaintiff, Mrs. Shannon conveyed lot No. 4 to the defendants’ predecessor in title. No deed in the defendants’ chain of title imposed any restriction upon lot No. 4 or referred *249to the plaintiff’s deed. Notwithstanding, this Court held that the subsequent purchaser of lot No. 4, and all subsequent transferees, were charged with notice of the restriction put upon lot No. 4 in the plaintiff’s prior recorded deed, since an examination of the recorded Shannon conveyances would have revealed the restriction.
The distinction between these cases and Reed is that in Reed the deed to the plaintiff imposed a specific restriction upon certain lands retained by the grantor. Here, the deed to plaintiffs Marrone imposed restrictions only upon the land conveyed to them and provided in clear language that any violation of those restrictions would subject the Marrones or their grantees to suit by E. B. Aycock and wife or any of their subsequent grantees who might acquire any portion of the original 15-acre tract of which the Marrone lot was a part. When the Aycocks sold the remaining lots in the subdivision by number, no restrictions were imposed upon any of them, either specifically or by reference.
Although the Marrone lot was described by metes and bounds and not by a lot number, the reference to a “60-foot wide proposed subdivision street” indicates that the grantors had already plotted the Boulevard Park Subdivision. The map of Boulevard Park, which was subsequently recorded, is part of the record. It shows the Marrone property to be the largest lot in the subdivision and to have a frontage of 200 feet on three public thoroughfares. No other lot provided such an attractive site for a filling station or some other business which might not have been welcome in the area. No other lot was so apt to be subdivided. Thus, it is plausible to assume that the grantors had reasons not applicable to the other 26 lots for restricting lot No. 1. In any event, had the grantors intended to impose the Marrone restrictions upon the remaining 26 lots, it is inconceivable to us that they would have failed to include them specifically. We concur in the reasoning of the majority opinion of the Court of Appeals.
Affirmed.